FILED
                                                                               IN COURT OF APPEALS
                                                                                 ELEVENTH DISTRICT


                                                                                APR 2 1 2014
                                                                           SIHLEfiY WILLIAMSON, CLERK
                                                                          Ry    Vp                   Deputy



                        IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS


                                      NO. PD-1691-13




                              SONNY DELACRUZ, Appellant



                                 THE STATE OF TEXAS


           ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE ELEVENTH COURT OF APPEALS
                                    TAYLOR COUNTY


              Per CURIAM. Keasler and Hervey, JJ., dissent.

                                          ORDER


              The petition for discretionary review violates Texas Rule of Appellate

Procedure 9.4(i)(3) because it does not contain a certificate of compliance. See also

Texas Rule of Appellate Procedure 9.4(i)(2)(D).

              The petition is struck. See Texas Rule of Appellate Procedure 68.6.

              The petitioner may redraw the petition. The redrawn petition must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.



Filed: April 16, 2014
Do not publish